Citation Nr: 0920870	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  05-33 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bipolar disorder.

3.  Entitlement to service connection a digestive system 
disorder.

4.  Entitlement to an evaluation in excess of 10 percent for 
left inguinal hernia, post-operation residuals, scar.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1984 to 
January 1987, with two subsequent periods of National Guard 
duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

During the October 2008 VA examination, the appellant 
reported that he developed bilateral tinnitus during active 
duty service as a result of exposure to acoustic trauma.  
This issue is referred to the RO for further development.

The issue of entitlement to service connection for a 
digestive system disorder is addressed in the remand portion 
of the decision below and is remanded to the RO via the 
Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In February 2009, prior to the promulgation of a decision 
by the Board, the appellant withdrew his appeals of the 
issues of entitlement to service connection for bipolar 
disorder and entitlement to an evaluation in excess of 10 
percent for left inguinal hernia, post-operation residuals, 
scar.

2.  The appellant's current bilateral hearing loss did not 
manifest until many years after service and is not shown by 
the medical evidence of record to be related to his active 
duty service.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeals by 
the appellant for the issues of entitlement to service 
connection for bipolar disorder and entitlement to an 
evaluation in excess of 10 percent for left inguinal hernia, 
post-operation residuals, scar, have been met.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the appellant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Prior to the final adjudication of the instant case, the RO's 
letters, dated in January 2004 and October 2008, advised the 
appellant of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by issuance of a 
fully compliant notification followed by a re-adjudication of 
the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The appellant's claim was re-adjudicated in the 
December 2008 supplemental statement of the case.  Further, 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, including the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In a memorandum dated in May 2007, the RO detailed the 
extensive efforts undertaken to obtain the appellant's active 
service and National Guard treatment records.  After 
receiving multiple negative responses dating from 1996 to 
2007, the RO officially deemed the vast majority of the 
appellant's service records unavailable.  Of significance, 
the RO's memorandum includes an entry, dated May 10, 2007, 
noting that a sergeant at the Suffolk National Guard Armory 
stated that the appellant's service treatment records were 
mailed to him in March 2006.  The RO has issued several 
letters to the appellant requesting that he submit his 
service treatment records with little to no response from the 
appellant.  It is well established that the duty to assist is 
not always a one-way street.  An appellant seeking help 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  As such, the Board finds that the duty to assist 
the appellant has also been satisfied in this case.  The RO 
obtained the appellant's available service treatment records 
and his identified VA and private treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the appellant 
was provided a VA examination to determine the presence, 
severity, and etiology of his current bilateral hearing loss.  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In order to rebut the presumption of prejudice to the 
appellant in the presence of a notification error, "the 
record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair." Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  If any notice 
deficiency is present in this case, the Board finds that the 
presumption of prejudice has been rebutted by the following: 
(1) based on the letters sent to him during the pendency of 
this appeal, the appellant has actual knowledge of the 
evidence necessary to substantiate his claim; and (2) based 
on the appellant's contentions and the letters sent to the 
appellant by VA, it is reasonable to conclude that he 
understood what evidence was needed in order to prevail.  See 
Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. Apr. 
21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its 
purpose had been served.").  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

I. Bipolar Disorder and Left Inguinal Hernia, Post-Operation 
Residuals, Scar

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(b).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a substantive appeal 
filed by the appellant personally without the express written 
consent of the appellant. 38 C.F.R. § 20.204(c).

In February 2009, the appellant submitted a statement 
indicating that he wished to withdraw his appeals regarding 
the issues of entitlement to service connection for bipolar 
disorder and entitlement to an evaluation in excess of 10 
percent for left inguinal hernia, post-operation residuals, 
scar.  38 U.S.C.A. § 7105(d)(5); see 38 C.F.R. § 20.204(b).  
Accordingly, these issues are no longer in appellate status.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The appellant has withdrawn 
these issues and, as such, there effectively remains no 
allegation of errors of fact or law for appellate 
consideration.  Thus, the Board does not have jurisdiction to 
review the appeals as to these issues.

II. Bilateral Hearing Loss

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Sensorineural hearing loss will be rebuttably presumed if 
manifest to a compensable degree within the year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of inservice occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an 
inservice injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The appellant is seeking service connection for bilateral 
hearing loss.  He asserts that this disorder is the result of 
inservice exposure to acoustic trauma.  According to his Form 
DD 214, the appellant's inservice military specialty was 
Cannon Crewmember.

A review of the appellant's available service treatment 
records did not reveal complaints of or treatment for 
bilateral hearing loss.  In January 1983, prior to entering 
active duty service, the appellant underwent an enlistment 
examination that included audiological evaluation revealing 
puretone threshold, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
15
30
30
LEFT
5
10
20
25
35

No contemporaneous speech recognition testing was 
accomplished during this examination.

A service treatment report, dated in July 1985, includes an 
evaluation of the appellant's hearing acuity, which was found 
to be "grossly normal."

In October 2008, the appellant underwent a VA examination to 
determine the presence of bilateral hearing loss and, if 
present, the etiology and severity thereof.  During the 
examination, the appellant reported that he was provided a 
prior diagnosis of "hearing loss," but neither specified 
the date of this diagnosis nor provided the examiner with 
documentation thereof.  The appellant further reported that 
he first experienced hearing loss in 1984 when he noticed he 
was missing parts of conversations and that, since then, his 
hearing acuity had decreased.  After reviewing the claims 
folder and the appellant's family medical history, the 
examiner administered audiological testing that revealed 
puretone thresholds as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
45
55
55
LEFT
25
20
35
40
45

The examiner determined that the appellant's average puretone 
for his right ear was 45, and 35 for his left ear.  Speech 
recognition testing performed using the Maryland CNC word 
list resulted in a score of 100 percent, bilaterally.  The 
diagnosis was bilateral hearing loss.  The examiner 
continued:

For the right ear, the [appellant] has 
moderate hearing loss described as 
functional.  For the left ear, the 
[appellant] has mild hearing loss 
described as functional.

...

The [appellant's] speech reception 
thresholds are 10 [decibel hearing 
level] in both ears and are 
significantly better than would 
expected for his admitted hearing 
thresholds.  This is the result of a 
functional hearing loss due to 
exaggerated behavioral thresholds.

...

[B]ecause of the likely exaggerated 
thresholds, it cannot be stated whether 
the [appellant] actually has a hearing 
loss and therefore the question [of 
whether it is as least as likely as not 
that the appellant's current hearing 
loss was the result of noise exposure 
during his active duty service] cannot 
be answered.

During the February 2009 Board hearing, the appellant 
testified that his inservice military specialty was Cannon 
Crewman.  He further testified about the circumstances giving 
rise to his current bilateral hearing loss and that his 
post-service occupations did not expose him to loud noises.

The appellant's service treatment records revealed no 
complaints of or treatment for bilateral hearing loss.  
Moreover, at no point was the appellant shown to have 
impaired hearing for VA purposes during any point of his 
military service.  Post-service records failed to document 
any complaints of or treatment for bilateral hearing loss for 
more than 21 years after the appellant's discharge from 
active duty service.  This period without complaints or 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim 
herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the appellant failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).

Given the appellant's military occupation of Cannon 
Crewmember, the Board acknowledges his testimony that he was 
exposed to loud noises during his active duty service.  
However, the appellant's contention that his current 
bilateral hearing loss is related to his military service, as 
a layman, cannot be considered competent evidence on medical 
causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In this, and in other cases, only competent medical evidence 
may be considered to support Board findings.  Accordingly, 
the Board is not free to substitute its own judgment for that 
of an expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The only medical opinion of record concerning the 
etiology of the appellant's current hearing loss is negative 
to the appellant's claim. 

Thus, in the absence of competent medical evidence that the 
appellant's bilateral hearing loss is related to his military 
service or was caused or aggravated by a service-connected 
disability, the preponderance of the evidence is against the 
claim for service connection.  As such, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The appeal as to the issue of service connection for bipolar 
disorder is dismissed. 

The appeal as to the issue of entitlement to an evaluation in 
excess of 10 percent for left inguinal hernia, post-operation 
residuals, scar, is dismissed. 

Service connection for bilateral hearing loss is denied.


REMAND

Herein, the appellant is seeking service connection for a 
digestive system disorder.  According to the appellant, this 
condition arose as a result of an inservice hernia operation.  
Service treatment records demonstrate that the appellant 
underwent left inguinal hernia surgery in July 1985, the 
residuals of which the RO granted service connection for by 
an April 1998 rating decision.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman, 3 Vet. App. at 505.  
Moreover, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310 (a).  


During the February 2009 Board hearing, the appellant 
testified that he had undergone recent treatment for a 
digestive system disorder.  Specifically, the appellant 
testified that he underwent radiological evaluation of his 
upper gastrointestinal track at the VA Medical Center in 
Hampton, Virginia.  As a result of the evaluation, the 
appellant asserted that the examiner found that there was a 
problem with the stitching associated with his inservice 
hernia surgery and that this problem may be the cause of the 
appellant's digestive system disorder at issue herein.  The 
appellant further testified that he was scheduled to return 
to the VA Medical Center for a follow-up appointment in the 
month following the February 2009 Board hearing.  Under these 
circumstances, the Board finds there is a further duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the appellant to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for a digestive system 
disorder during the course of this appeal.  
The RO must then obtain copies of the 
related treatment records that are not 
already in the claims file.  All attempts 
to secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
appellant must then be given an 
opportunity to respond.

2.  The RO must submit a request to the VA 
Medical Center in Hampton, Virginia, for 
any records or documentation pertaining to 
treatment for or evaluation of the 
appellant's digestive system disorder 
including, but not limited to, a 
radiological evaluation of his upper 
gastrointestinal track.

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken above, 
the RO must re-adjudicate the appellant's 
claim on appeal, taking into consideration 
any newly acquired evidence.  If any 
benefit remains denied, a Supplemental 
Statement of the Case must be provided to 
the appellant and his representative.  
After the appellant has had an adequate 
opportunity to respond, the appeals must 
be returned to the Board for appellate 
review.

No action is required by the appellant until he receives 
further notice; however, the appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


